DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 26, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick US 6,369,448 B1 in view of Tsai et al. US 2013/0009303 A1.
Regarding claims 1-5, 26, 27 and 32, McCormick discloses:
An electronic assembly (Figs. 1 and 2) comprising:
a system substrate (102);
a first die (112) disposed on and in electrical communication with the system substrate using a first set of first metal columns (116) having a first height;
a second die (110) disposed on and in electrical communication with the system substrate using a second set of second metal columns (114) having a second height greater than the first height such that at least a portion of the first die is disposed between the second die and the system substrate.
McCormick does not disclose:
wherein the first metal columns and the second metal columns have a solder bump to attach the first metal columns and the second metal columns to the system substrate. 
Tsai discloses a publication from a similar field of endeavor in which:
wherein the first metal columns (210 BOT bottom package) and the second metal columns (207 BOT connection) have a solder bump (2022) to attach the first metal columns and the second metal columns to the system substrate (Fig. 1f in view of Fig. 1c). 
It would have been obvious to one skilled in the art to employ the metal column/solder bump structure of Tsai within McCormick’s package structure in order to at least increase density and rigidity of the connections between the chips and the system substrate as compared to standalone solder bump. 
(claim 2) an adhesive (122).
(claim 5) a third die (Fig. 2C; 234).
(claim 26) col 7 lines 1-50.
(claim 27) Figs. 2B and 2C.
(claim 32) col 4 lines 42-65.
	

Claims 28-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick/Tsai, as applied to claim 1, in view of Matsuo et al. US 200/0062612 A1.
Regarding claims 28-31 and 33-35, McCormick/Tsai discloses:
(claims 28-31) first and second die each have a thickness that differs from the other; (claims 33-35) wherein the first die comprises a thickness of 50 microns, and the second die comprises a thickness of 300 microns (col 4 lines 42-65).
McCormick/Tsai does not disclose:
(claims 28 and 33) wherein the first die and the second die comprise identical devices; (claim 29) wherein the first die and the second die comprise memory identical devices; (claims 30 34) wherein the first die and the second die comprise identical DRAM devices; (claims 31 and 35) wherein the first die and the second die comprise identical non-volatile memory devices.
Matsuo discloses a publication from a similar field of endeavor in which:
(claims 28 and 33) wherein the first die and the second die comprise identical devices; (claim 29) wherein the first die and the second die comprise memory identical devices; (claims 30 34) wherein the first die and the second die comprise identical DRAM devices; (claims 31 and 35) wherein the first die and the second die comprise identical non-volatile memory devices (paras 0072-0073).
It would have been obvious to one skilled in the art to employ the memory chips taught by Matsuo as those of McCormick’s in order to realize storage requirements that require maintaining stored information even upon system shut down while also minimizing package size using the arrangement of McCormick. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 26-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894